     Case: 3:18-cr-00119-TMR Doc #: 16 Filed: 05/09/19 Page: 1 of 2 PAGEID #: 50




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                      :   Case No.: 3:18-cr-119

                 Plaintiff,                    :   Judge Thomas M. Rose

v.                                             :   NOTICE OF APPERANCE OF
                                                   COUNSEL FOR DEFENDANT
ROSHAWN WINBURN,                               :

                 Defendant.                    :


       Now comes David P. Williamson of the law firm of Bieser, Greer & Landis, LLP, 6 N.

Main Street, Dayton, Ohio 45402, and hereby gives notice of his entry of appearance of counsel

for Defendant.

                                           Respectfully submitted,

                                           /s/ David P. Williamson
                                           David P. Williamson (#0032614)
                                           BIESER, GREER & LANDIS LLP
                                           6 N. Main Street, Suite 400
                                           Dayton, Ohio 45402-1908
                                           Office: (937) 223-3277
                                           Direct: (937) 250-7776
                                           E-mail: dpw@biesergreer.com
                                           Fax: (937) 223-6339
                                           Attorney for Defendant RoShawn Winburn
     Case: 3:18-cr-00119-TMR Doc #: 16 Filed: 05/09/19 Page: 2 of 2 PAGEID #: 51



                               CERTIFICATE OF SERVICE

         This is to certify that on the 9th day of May, 2019, a true and correct copy of the
foregoing document was electronically filed with the Clerk of the Court using the CM/ECF
system and that a true and correct copy of the foregoing document was electronically mailed to
all parties who are registered users of the Efiling System.

                                           BIESER, GREER & LANDIS, LLP

                                           /s/ David P. Williamson
                                           David P. Williamson (#0032614)


4842.219118 / 740460
